Citation Nr: 0432991	
Decision Date: 12/13/04    Archive Date: 12/21/04

DOCKET NO.  98-14 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to a separate rating for psychiatric 
disability, claimed as service connection for psychiatric 
disability.

2.  Entitlement to a rating in excess of 30 percent for 
hypothyroidism prior to March 15, 2001.

3.  Entitlement to a rating in excess of 60 percent for 
hypothyroidism from March 15, 2001, to the present.


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel
INTRODUCTION

The veteran, who is the appellant in this case, served on 
active duty from October 1988 to July 1992.

In July 2003, Board of Veterans' Appeals (Board) considered 
the issue of entitlement to a rating in excess of 30 percent 
for the veteran's hypothyroidism.  After reviewing the 
veteran's claims file, the Board determined that further 
development of the record was necessary and remanded the case 
to the Department of Veterans Affairs (VA) Regional Office 
(RO) in Roanoke, Virginia.  Following the requested 
development, the RO granted the veteran a 60 percent rating 
for hypothyroidism, effective March 15, 2001.  The RO 
confirmed and continued the 30 percent rating in effect prior 
to that date.  Thereafter, the case was returned to the Board 
for further appellate action.

In April 2002, during the pendancy of the appeal, the veteran 
submitted a claim of entitlement to service connection for 
psychiatric disability, claimed as depression secondary to 
hypothyroidism.  In March 2003, the RO denied that claim.  
Later that month, the veteran submitted a Notice of 
Disagreement (NOD) with respect to that decision.  

In its July 2003 remand, the Board referred the issue of 
entitlement to service connection for psychiatric disability 
to the RO for adjudication.  

In March 2004, the RO issued the veteran a Statement of the 
Case (SOC); and the following month, the veteran submitted a 
formal appeal (VA Form 9).  Such actions perfected the 
veteran's appeal; however, in an August 2004 rating action, 
the RO confirmed and continued the denial of service 
connection for psychiatric disability.

In light of the foregoing, the Board is of the opinion that 
the issue of entitlement to service connection for 
psychiatric disability has been developed for appellate 
purposes.  Therefore, the Board has no jurisdiction over that 
issue, and it will be considered below.  38 U.S.C.A. 
§ 7104(a) (West 2002); 38 C.F.R. § 20.101 (2004).   

The Board also notes that there are now two aspects of the 
veteran's claim for an increased rating for hypothyroidism:  
entitlement to a rating in excess of 30 percent for 
hypothyroidism prior to March 15, 2001, and entitlement to a 
rating in excess of 60 percent for hypothyroidism from 
March 15, 2001, to the present.  Those issues, however, 
require further development and are addressed in the REMAND 
portion of the decision below.  They are REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran's depression is a manifestation of her service-
connected hypothyroidism, rather than a separately ratable 
service-connected disability.


CONCLUSION OF LAW

The criteria for a separate rating for the veteran's 
psychiatric disability have not been met.  38 U.S.C.A. 
§§ 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 4.25(b) 
(2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran seeks entitlement to service connection for 
psychiatric disability.  A review of the record, however, 
discloses that service connection for her psychiatric 
problems has already been granted in association with her 
service-connected hypothyroidism.  Indeed, the most recent 
(April 2004) VA psychiatric examiner specifically stated that 
the veteran's mood disturbance was due to her hypothyroidism 
with major depressive type episode.  Therefore, rather than 
claiming service connection, the veteran is, in effect, 
seeking a separate rating for her psychiatric disorder. 

Unless otherwise provided in the Rating Schedule, the 
disabilities arising from a single disease entity are to be 
rated separately, as are all other disabling conditions, if 
any.  All ratings are then to be combined to determine the 
overall rating.  38 C.F.R. § 4.25(b).  

In this case, the rating schedule identifies mental 
impairment, specifically depression, as a manifestation of 
hypothyroidism.  It further indicates that mental impairment, 
along with such potential symptoms as cold intolerance, 
weight gain, muscular weakness, fatigability, and 
cardiovascular involvement are to be collectively rated as 
manifestations of hypothyroidism.  38 C.F.R. § 4.119, 
DC 7903.  There is simply nothing in the regulation to 
support the veteran's claim for a separate rating for her 
psychiatric manifestations.  In fact, to rate such 
manifestations separately would constitute pyramiding (i.e. 
the evaluation of the same disability under various 
diagnoses), a practice specifically prohibited by regulation.  
38 C.F.R. § 4.14 (2004); see Fanning v. Brown, 4 Vet. App. 
225 (1993).  The law, and not the facts, is dispositive of 
the issue.  Accordingly, the claim for a separate rating for 
psychiatric disability must be denied.  Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994). 


ORDER

Entitlement to a separate rating for psychiatric disability, 
claimed as service connection for psychiatric disability, is 
denied.  


REMAND

The veteran also seeks entitlement to a rating in excess of 
30 percent for hypothyroidism prior to March 15, 2001, and 
entitlement to a rating in excess of 60 percent for 
hypothyroidism from March 15, 2001, to the present.  

In a letter to the RO, dated in April 2004, the veteran's 
representative requested a hearing before a Decision Review 
Officer.  See 38 C.F.R. § 3.2600(c) (2004).  In June 2004, 
the RO replied that the request had been noted and that a 
hearing would be scheduled.  That hearing has yet to be 
scheduled.

A further review of the record discloses that on several 
occasions, the veteran has applied for VA vocational 
rehabilitation (e.g., VA Form 28-1900, dated in October 
1999).  It is unclear, however, whether a VA vocational 
rehabilitation folder has been created for her.

On VA Form 21-4142, dated in January 2004, the veteran 
reported that from 2001 to February 2003, she had received 
counseling for depression from J. L. F., Psy.D.  In March 
2004, the RO requested records of such counseling from Dr. 
F.; however, no response was received.  Under such 
circumstances, the VA must make a follow-up request for such 
records.  38 U.S.C.A. § 5103A(b) (West 2002); 38 C.F.R. 
§ 3.159(c)(1) (2004).  However, there is no evidence on file 
to indicate that a follow-up request was ever made.  

In its July 2003 remand, the Board requested that the RO 
schedule the veteran for an examination to determine the 
manifestations of the veteran's hypothyroidism.  The Board 
noted that the examiner's report had to include answers to 
the following questions:

a.  Does the veteran have muscular 
weakness as a result of her 
hypothyroidism?

b.  Does the veteran have mental 
disturbance (defined as dementia, slowing 
of thought, or depression) as a result of 
her hypothyroidism?

c.  Does the veteran have weight gain as 
a result of her hypothyroidism?

d.  Does the veteran have cold 
intolerance as a result of her 
hypothyroidism?

e.  Does the veteran have cardiovascular 
involvement as a result of her 
hypothyroidism?

f.  Does the veteran have bradycardia as 
a result of her hypothyroidism?

g.  Does the veteran have sleepiness as a 
result of her hypothyroidism?

h.  Describe the degree to which the 
veteran's hypothyroidism interferes with 
her employment?

The Board further stated that a complete rationale for any 
opinion had to be provided.

Following a VA examination in June 2004, the examiner noted 
that the veteran had muscle weakness in her upper and lower 
extremities; that she was 20 pounds above her ideal body 
weight; that she reported cold intolerance; that no 
cardiovascular involvement, including bradycardia was noted; 
and that the veteran reported fatigue.  Despite those 
findings, the examiner did not report the veteran's actual 
height and weight or whether the veteran's excess weight was 
due to her hypothyroidism.  Moreover, the examiner did not 
report whether the muscle weakness was due to the veteran's 
hypothyroidism.  Moreover, the examiner did not cite any 
manifestations of the veteran's reported cold intolerance or 
whether it was due to hypothyroidism.  Such deficiencies 
suggest less-than-full compliance with instructions in the 
Board's remand and must be remedied.  Stegall v. West, 11 
Vet. App. 268 (1998).

Following the June 2004 VA examination, it was noted that the 
veteran worked for the Post Office.  The examiner reported 
that the veteran's hypothyroidism had caused her to miss many 
days of work which had negatively affected her employment.  
The veteran's employment records have not been associated 
with the claims folder.  

A VA psychiatric examination in July 2002 revealed that the 
veteran had mood disturbance due to hypothyroidism with major 
depressive type episode, moderate to severe.  The findings 
and conclusions on that examination met the requirements of 
the Board's July 2003 remand.

In light of the foregoing, and inasmuch as the VA has a 
statutory duty to assist the veteran in the development of 
her claim, additional action is required prior to further 
consideration by consideration by the Board.  38 U.S.C.A. 
§§ 5102, 5103, 5103A; 38 C.F.R. § 3.159.  Accordingly, the 
case is remanded for the following:

1.  Schedule the veteran for the hearing 
requested by her representative in April 
2004.

2.  Ascertain whether the veteran has a 
VA education and vocational 
rehabilitation folder.  If so, associate 
it with her claims file.

3.  Request that the veteran provide a 
history of her employment since service, 
including, but not limited to, the name 
and address of each employer, as well as 
the dates of each period of employment.  
Such information must include, but is not 
limited to, her employment at the Post 
Office.  

For any period that the veteran was self-
employed, request that she identify the 
people who hired her, including, but not 
limited to, clients and any contractors 
or sub-contractors for whom she worked.  

4.  When the actions in paragraph 3 have 
been completed, contact the each 
employer/former employer and request 
copies of the veteran's employment 
records, including, but not limited to, 
employment applications, medical records 
and the reports of any pre-employment 
examinations; job descriptions; reports 
of job training; reports of duty 
limitations or job changes and the 
reasons for such limitations or changes; 
reports of workman's compensation claims 
or claims for other disability benefits; 
reports of vocational rehabilitation or 
job retraining; counseling statements; 
customer/client letters; and reports of 
termination and any associated severance 
pay.  If the employer/former employers do 
not have such documents, request that the 
employer/former employers provide a 
statement on business letterhead 
stationary addressing the foregoing 
concerns.  

For any period that the veteran was self-
employed, request a letter containing 
such information from the people who 
hired the veteran, including, but not 
limited to, clients and any contractors 
or sub-contractors for whom she worked.  

5.  Request that the veteran provide the 
current address for J. L. F., Psy.D., the 
health care provider who treated her for 
depression from 2001 through February 
2003.  Then send a follow-up request to 
Dr. F. for the veteran's records.

6.  When the actions in paragraphs 1, 2, 
3, 4, and 5 have been completed, schedule 
the veteran for an examination to 
determine the extent of the physical 
manifestations of her service-connected 
hypothyroidism.  In so doing, the 
examiner must note her complaints and any 
objective manifestations associated with 
such complaints.  All indicated tests and 
studies must be performed, and any 
indicated consultations must be 
scheduled.  The claims folder must be 
made available to the examiner for 
review, and the examiner must verify that 
the claims folder has, in fact, be 
reviewed.  

Following a review of the claims folder 
and an interview with and clinical 
examination of the veteran, the examiner 
must use his or her best medical judgment 
and answer the following questions:

a.  Does the veteran have muscular 
weakness as a result of her 
hypothyroidism?  

b.  Does the veteran have weight 
gain as a result of her 
hypothyroidism?

d.  Does the veteran have cold 
intolerance as a result of her 
hypothyroidism?

e.  Does the veteran have 
cardiovascular involvement as a 
result of her hypothyroidism?

f.  Does the veteran have 
bradycardia as a result of her 
hypothyroidism?

g.  Does the veteran have sleepiness 
as a result of her hypothyroidism?

h.  Describe the degree to which the 
veteran's hypothyroidism interferes 
with her employment?

The rationale for all opinions must be 
set forth in writing.

7.  When the actions in paragraphs 1, 2, 
3, 4, 5, and 6 have been completed, 
undertake any other indicated 
development, and then readjudicate the 
issues of entitlement to a rating in 
excess of 30 percent for hypothyroidism 
prior to March 15, 2001, and entitlement 
to a rating in excess of 60 percent for 
hypothyroidism from March 15, 2001, to 
the present.  If the benefits sought on 
appeal are not granted to the veteran's 
satisfaction, she and her representative 
must be furnished an SSOC and afforded an 
opportunity to respond.  Thereafter, if 
in order, the case should be returned to 
the Board for further appellate action.  

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue.  It must be 
emphasized, however, that the veteran has the right to submit 
any additional evidence and/or argument on the matters the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369, 372-73 (1999). 



	                     
______________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



